Ingalls, J.
This action was brought to determine to whom a fund, the proceeds of a policy of life insurance, should be paid. James H. Hannigan, being a resident of the city of Albany, on the 21st day of September, 1868, became a member of the Locomotive Engineers’ Mutual Life Insurance Association, and received from such association a certificate which he held at tile time of his decease, and the portion of such certificate which becomes material in deciding this case upon this appeal is as follows: “Locomotive Engineers’Mutual Life Insurance Association. (Ho. 2,860.) Certificate of Membership and Policy of Life Insurance. This certifies that James H. Hannigan was admitted a member of this association on the 21st day of September, 1868. Port Jervis, H. J., July 8, 1871. C. H. Sherman, President. F. Abbott, Secretary.” Immediately below the signatures of the president and secretary of the association are engraved or printed the following words: “All payments or benefits that "may accrue or become due to the heirs of the person insured by virtue of this policy will be payable to- or lawful heirs.” The last-mentioned words were not signed by the insured or any other person, and we think they were intended merely as a form to be filled up and signed by the insured in case he desired in that manner to designate who he intended to be benefited by such insurance. As such blanks were not filled, and the statement was not signed by the insured in his life-time, the same did not become operative as a designation of the persons who were to receive such fund after the death of the insured. It is very clear that James H. Hannigan intended to accomplish the same purpose by the execution of a will in which he designated the persons who he in*233tended should receive the said fund, and therein specified in what proportions the beneficiaries were to receive the same. The said will, omitting the attestation clause, is as follows: “The last will and testament of me, James H. Hannigan, of the city of Albany: I give and bequeath to my son James H. Hannigan the sum of three hundred dollars. I give and bequeath to my son William A. Hannigan the sum of one hundred dollars. I give and bequeath to my son Francis Hannigan the sum of one hundred dollars. I give and bequeath to my son John Hannigan the sum of one hundred dollars. I give and bequeath to my daughter Mary Hannigan the sum of one hundred dollars. I give and bequeath to my sister-in-law Sarah Farrell the sum of three hundred dollars, in payment of my indebtedness to her. The foregoing will be paid out of the proceeds of my life insurance in and by virtue of my membership in the Locomotive Engineers’ Mutual Life Insurance Association, and by virtue of my life insurance policy in that association, and my life insurance in the Exempt Firemen’s Association. I give, devise, and bequeath all the rest, residue, and remainder of my property of every kind, including my above-mentioned life insurance, by virtue of my membership and policies of life insurance in the said associations above named, to my wife, JaneT. Hannigan, absolutely and in fee, and I nominate and appoint my said wife executrix of this, my last will and testament. In witness whereof I have hereunto set my hand and seal the second of October, eighteen hundred and eighty-seven. James H. Hannigan. [l. s.]”
Thus it appears that he named his wife and children as the persons who were to receive the fund as the objects of his bounty, with only the addition •of his sister-in-law Sarah Farrell, to whom he bequeathed §300. The testator died on the 7th day of February, 1888, and the will was duly proved, and letters testamentary were issued to Jane T. Hannigan, the widow of the testator. It seems to us quite clear that the words “heirs” and “lawful heirs,” employed in the form referred to, should not in this case be interpreted in the technical legal sense of heirs at law of the deceased, but rather as intending the widow and children of the deceased, as such rendering would seem more in harmony with the purpose of the association, as evidenced by ids bylaws. Article 1 contains the following declaration: “Its object being to aid and benefit the families of deceased members of the brotherhood in asimple and substantial manner;” and we think the same purpose can be traced through the by-laws, as indicating the class of persons intended to be benefited, and as furnishing a pretty clear intimation in regard to who were intended to be embraced within the term “heirs” or “heirs at law.” This case should be determined in the light of the facts and circumstances which surround it, and the terms employed should receive a reasonable interpretation, with the view to give effect to the purpose of the organization and the intention of the parties. Kaiser v. Kaiser, 13 Daly, 522. Day v. Case, 43 Hun, 179, seems to have been disposed of upon a question not involved in this case. We conclude that by his will James H. Hannigan made a proper and suffi•cient designation of the persons who were to receive the fund in question by naming his wife and children, and that they are the persons who are legally entitled to such fund in the proportions named in the will.
In regard to the legacy to Sarah Farrell of $300, the court has found the following: “(2) This bequest to Sarah Farrell is invalid, as far as concerns "the insurance moneys in question in this action, being in derogation of the •object of the association expressed in its by-laws, to-wit, the aiding and ben•efiting of families of deceased members.” The correctness of such decision, so far as it affects Sarah Farrell, was neither affirmed nor combated before us, •and we decide nothing in regard thereto. We therefore conclude that the decision of the trial court was in all respects correct, and should be affirmed.
All concur.